712 N.W.2d 494 (2006)
474 Mich. 1131
Charles G. ADAMS, Plaintiff-Appellant,
v.
BOARD OF STATE CANVASSERS, Secretary of State and the Michigan Civil Rights Initiative Committee, Defendants-Appellees.
Docket No. 130602. COA No. 268616.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, because the Court of Appeals has issued its March 30, *495 2006 order in this case, the application for leave to appeal prior to decision by the Court of Appeals is treated as an application for leave to appeal from that decision. The application is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.